Citation Nr: 1610643	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  15-37 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right foot amputation.

2.  Entitlement to service connection for a surgical scar, status post right foot amputation.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1962 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's right foot amputation and residual surgical scar are the result of an in-service injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right foot amputation have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for a surgical scar, status post right foot amputation, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran seeks entitlement to service connection for right foot amputation with a residual surgical scar.  He claims this disability is due to an in-service crush injury that resulted in a compound fracture of his right great toe.  Service treatment records confirm the Veteran suffered a compound fracture of his right great toe in July 1963 after a generator that weighed approximately one and half tons fell on his foot.  He had surgery in August 1963 to address the injury, and surgical hardware was implanted to keep proper alignment while the compound fracture healed.  Service treatment records show additional complications following surgery to include recurrent infections and complaints of neuropathic pain.  Thus, there is clear evidence of a significant in-service injury.

In January 2015, a private physician, D.A.W., D.O., who amputated the Veteran's right foot, provided an opinion that the right foot amputation stemmed from the in-service injury to the Veteran's right foot.  He explained the recurrent complications from the altered architecture of the Veteran's foot led to a series of surgeries that eventually required an amputation below the knee.  

In December 2013 a VA examiner determined that the osteomyelitis that led to the first amputation on the Veteran's right foot in August 1999 was not likely the result of the in-service injury because it was too remote from the initial in-service injury.

The records of the 1999 treatment show that the Veteran reported the onset of foot problems since his 30's.  This was well before the 1999 findings, but some years after service.

The opinion of D.A.W., D.O., is at least as probative as that of the December 2013 VA examiner.  Cf. Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) (rejecting the adoption of a treating physician rule in the context of claims for VA benefits).  Both D.A.W., D.O., and the December 2013 VA examiner reviewed an accurate history of the Veteran's disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (emphasizing the importance of a factually accurate medical history in determining the probative value assigned to opinions).  They also provided rationale to support their conclusions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

While the December 2013 VA examiner suggested medical literature did not support a finding that the Veteran's right foot amputation was secondary to the residuals of fractured right foot, she did cite any specific literature, which somewhat diminishes the probative value of her opinion.  She also did not address treatment records from March 2013,that show the Veteran continuously experienced right foot pain after his separation from service or to account for the possibility of chronic osteomyelitis with intermittent periods of symptomatology.  See 38 C.F.R. § 4.71a, Diagnostic Code 5000.  

Further, the private opinion was clearly not contrived for the sole purpose of the adjudication of the Veteran's service connection claim.  In the March 2013 consultation for the right foot amputation, D.A.W., D.O., noted the significance of an in-service right foot neuropathic injury with recurrent infections in his determination that right foot amputation was necessary.

Ultimately, the evidence is at least in relative equipoise as to whether the Veteran's right foot amputation and residual surgical scar are the result of an in-service crush injury to the right foot.  Resolving reasonable doubt in the Veteran's favor, the Board finds service connection for right foot amputation and a surgical scar, status post right foot amputation, is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for right foot amputation is granted.

Entitlement to service connection for a surgical scar, status post right foot amputation, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


